ADAIR, District Judge.
The Court herewith finds that the evidence in this case clearly, unequivocably, and convincingly established the following facts:
1. This is a civil action in the nature of a bill in equity brought under the appropriate statute to cancel the Certificate of Naturalization of the defendant, Nickoloits Baden.
2. The defendant, Nickolous Baden, was prior to the 10th day of February, 1939, a native and citizen of the German Reich.
3. That he entered the United States on the 2d day of January, 1927, and now resides at Rural Route 1, Box 12-A, North Liberty, County of St. Joseph, Indiana, within the Northern District of Indiana, and within the jurisdiction of this court.
4. That on the 28th day of October, 1938, the defendant, Nickolous Baden, filed his Petition for Naturalization No. 7794 in the Circuit Court of St. Joseph County, South Bend, Indiana, in which Petition for Naturalization he represented and set forth under oath as required by law, among other things, as follows: “1 am attached to the principles of the Constitution of the United States and well disposed to the good order and happiness of the United States. It is my intention to become a citizen of the United States and to renounce absolutely and forever all allegiance and fidelity to any foreign prince, potentate, state or sovereignty, and particularly to the German Reich, of which at this time I am a subject, and it is my intention to reside permanently in the United States.”
5. That thereafter on the 10th day of February, 1939, the defendant, Nickolous Baden, took the following oath of allegiance in open court, as required by law: “I hereby declare, on oath, that I absolutely and entirely renotmee and abjure all allegiance and fidelity to any foreign prince, potentate, state, or sovereignty, and particularly to the German Reich of whom (which) I have heretofore been a subject (or citizen) ; that I will support and defend the Constitution and laws of the United States of America against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; and that T take this obligation freely without any mental reservation or purpose of evasion; So help me God. In acknowledgment whereof I have hereunto affixed by signature.”
That in taking his oath of allegiance, he particularly renounced any fidelity to the German Reich.
The following are some of the defendant’s utterances and conduct since his naturalization :
(a) lie listened to short wave broadcasts from Germany.
(b) He told Robert Johnson that he was going back to Germany because the German paper said there was plenty of work.
(c) He told Robert Johnson that he had purchased his ticket to go back to Germany.
(d) He told Robert Johnson that Germany was justified and right in her conquests of Poland, Sudetanland, and Czechoslovakia.
(e) He told Robert Johnson that he had pictures showing the German campaigns in Poland and France.
(f) He told B. S. Waznik, when Germany and Poland went to war, that “The God damned Poles were not good enough for anything but slaves for the Germans.”
(g) In conversations with B. S. Waznik, he justified Germany’s attacks on other countries.
(h) In April or May of 1942, the defendant told Wayne Forney that Hitler was the Liberator of the German People and that the Germans were doing the right thing, because the Versailles Treaty and the British and French people had kept the German people downtrodden.
(i) In June, 1942, the defendant told Leo Jaskey that he had movies of the evacuation of Dunkirk.
(j) When Italy declared war on France, Jasky remarked that such an act was a “dirty trick”, to which Baden replied, “They deserved it, they’re no good.”
(k) After September 2, 1939, Baden showed E. A. Haughton a steamship ticket providing passage to Germany on the SS Columbia, which left Mexico and was scuttled off the coast of Florida by its German crew.
(l) When the American forces invaded Africa, the defendant told E. A. Haughton that he would never be shipped to fight somebody else’s battle.
*430(m) Prior to America’s entry into the war, but after the war in Europe had begun, Baden told E. A. Haughton that if America shipped an army to fight Hitler “they would get the God damnedest licking they ever got”.
(n) Haughton had had his attention attracted to the fact that Baden always disappeared from his desk on Armistice Day, and the last Armistice Day that Baden worked in the same room with Haughton, which was in 1941, when the rest of the workers paused for two minutes and stood in silence in commemoration of the United States’ war dead, Baden disappeared immediately before the ceremony, but was back at his desk within a couple of minutes after the ceremony was over.
(o) Thomas Dingman, a fellow worker of the defendant, also noticed his absence from his desk at the time of the commemoration ceremony, but observed that he returned immediately thereafter.
(p) The defendant told Thomas Ding-man that Hitler could do much better in this country than the present system of government is doing.
(q) The defendant told Frank Wright that he had spent about $500 for motion picture equipment.
(r) The defendant also told Frank Wright that he was going back to Germany to educate his children because he did not want them taught the things they would learn in the schools in this country.
(s) On April 28, 1943, the defendant swore under oath that his attitude toward the form of government of the United States was the same in 1939 when he was naturalized as it had been since that day.
(t) That his attitude or feeling toward the United States had not changed in any respect since 1939 through to April 28, 1943; that he was as attached to the principles of the Constitution at the time he was naturalized as he has been since he was naturalized.
(u) On October 12, 1943, the defendant presented himself at the Office of the United States Attorney in South Bend, Indiana, and said that he was willing at any time to surrender his citizenship papers.
(v) On August 15, 1943, he also presented himself at the office of. the United States Attorney in South Bend, Indiana, and told the clerk-stenographer on duty there at that time that it was his desire to surrender his citizenship papers and have his denaturalization case all over with.
Conclusions of Law
1. Naturalization is a privilege and when granted it is so granted upon specific conditions. These conditions are that both the petition which was sworn to, and the oath of allegiance which was taken, must be made in the utmost good faith and without any secret mental reservations.
From a consideration of the evidence in this case, the Court comes to the conclusion that:
(a) The defendant retained his fidelity to the German Reich at the time he took his oath of allegiance in his naturalization proceedings.
(b) The defendant has retained his allegiance to the German Reich since the time that he took his oath of allegiance in his naturalization proceedings.
2. The criterion of original fraud must be the later conduct, which, in its relation to the earlier attitude, will furnish safe ground for judgment. Where the facts such as the evidence disclosed here show that the new citizen has not consistently and at all times shown a full and complete fidelity, it can be said that such fidelity did not exist at the time the petition for citizenship was made and the naturalization order entered.
Decree
It is, therefore, ordered, adjudged and decreed:
A — That the order granting the defendant’s citizenship and the certificate of naturalization heretofore granted to him were obtained by him through fraud and were illegally obtained, and it is ordered, adjudged and decreed that the order of the Circuit Court of St. Joseph County, at South Bend, Indiana, made on February 10, 1939, be and it is hereby cancelled and set aside.
B — That the said Nickolous Baden be and he is hereby directed to surrender his certificate of naturalization to the clerk of this Court.
C — That Nickolous Baden be and he is hereby restrained from claiming any right, privilege, benefit, or advantage whatsoever under the above-described certificate of naturalization.
D — The clerk of this Court is hereby directed to cause a copy of this decree to *431be spread upon the records of St. Joseph County Circuit Court, at South Bend, Indiana.
E — That the costs of this action are hereby adjudged against the defendant.